UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 IntegraMed America, Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April 20, 2010 Dear Stockholder: It is my pleasure to invite you to the 2010 Annual Meeting of Stockholders of IntegraMed America, Inc.The meeting will be held at 10:00 a.m. (local time) on Tuesday, May 25, 2010, at the Company’s corporate offices at Two Manhattanville Road, 3rd Floor, Purchase, New York 10577. The following pages contain the formal Notice of Annual Meeting of Stockholders and the Proxy Statement. Please review this material for information concerning the business to be conducted at the meeting, which is the election of seven directors named in the enclosed Proxy Statement for a term of one year and the approval to amend and restate our Certificate of Incorporation increasing the number of authorized shares of common stock, par value $0.01 per share, from 15,000,000 to 20,000,000.You will also have the opportunity to hear what has happened in our business in the past year and to ask questions. You will find detailed information about the Company in the enclosed 2009 Annual Report to Stockholders. We hope you can join us on May 25, 2010.Whether or not you can attend, please read the enclosed Proxy Statement.When you have done so, please mark your votes on the enclosed Proxy Card, sign and date the Proxy Card, and return it in the enclosed envelope.Your vote is important to the Company, so please return your Proxy Card promptly. Sincerely, /s/ Jay Higham Jay Higham President & Chief Executive Officer INTEGRAMED AMERICA, INC. Two Manhattanville Road Purchase, New York 10577 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held May 25, 2010 To the Stockholders: Notice is hereby given that the Annual Meeting of the Stockholders of IntegraMed America, Inc. (the “Company”) will be held on Tuesday, May 25, 2010 at 10:00a.m. local time, at the Company’s headquarters, Two Manhattanville Road, 3rd Floor, Purchase, New York 10577.The meeting is called for the following purposes: 1.To elect seven directors named in the enclosed Proxy Statement for a term of one year; 2.To amend and restate the Company’s Restated Certificate of Incorporation increasing the number of authorized shares of common stock, par value $0.01 per share, from 15,000,000 to 20,000,000; and 3.To transact such other business as may properly come before the meeting or any postponements or adjournments thereof. Only stockholders of record at the close of business on Friday, March 26, 2010 are entitled to notice of, and to vote at, the meeting. A copy of our Annual Report to Stockholders for the fiscal year ended December 31, 2009 is being provided with this Notice of Annual Meeting of Stockholders and Proxy Statement and is available online as indicated below. All stockholders are cordially invited to attend the meeting.However, to assure your representation at the meeting, you are urged to mark, sign, date and return the enclosed Proxy Card as promptly as possible in the postage-prepaid envelope enclosed for that purpose. Any stockholder attending the meeting may vote in person even if the stockholder has returned the Proxy Card. /s/ Claude E. White Claude E. White Vice President, General Counsel & Secretary April 20, 2010 Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on May 25, 2010 – Our Proxy Statement, Proxy Card and Annual Report to Stockholders are available at http://www.integramed.com under the heading “Investors –Annual Meeting” INTEGRAMED AMERICA, INC. Two Manhattanville Road Purchase, New York 10577 914-253-8000 PROXY STATEMENT For the Annual Meeting of Stockholders To Be Held on Tuesday, May 25, 2010 Solicitation of Proxy This Proxy Statement is furnished to stockholders of IntegraMed America, Inc. (the “Company”) in connection with the solicitation by the Company’s Board of Directors of proxies for use at the Annual Meeting of Stockholders of the Company (“Annual Meeting”) to be held at the Company’s principal executive offices at Two Manhattanville Road, Purchase, New York 10577 on Tuesday, May 25, 2010 at 10:00 a.m., and any postponements or adjournments of the Annual Meeting. Mailing Date The Annual Report of the Company for 2009, including financial statements, the Notice of Annual Meeting of Stockholders, this Proxy Statement, and the Proxy Card are first being sent or given to stockholders on or about April 20, 2010. Who Can Vote — Record Date The record date for determining stockholders entitled to notice of and to vote at the Annual Meeting is March 26, 2010.Each of the 11,703,400 shares of Common Stock, par value $.01 per share (the “Common Stock”), of the Company issued and outstanding on the record date is entitled to one vote at the Annual Meeting. How to Vote If at the close of business on March 26, 2010 your shares of Common Stock were registered directly in your name with the Company’s transfer agent, then you are a stockholder of record. As a stockholder of record, you may vote in person at the Annual Meeting or you may vote by mailing in your Proxy Card. Whether or not you plan to attend the Annual Meeting in person, we urge you to complete, sign, date and mail your Proxy Card to ensure that your vote is counted. If at the close of business on March 26, 2010 your shares of Common Stock were held in “street name”, you must vote your shares of Common Stock in the manner prescribed by your broker.You are invited to attend the Annual Meeting; however, you may not vote your shares of Common Stock in person at the Annual Meeting unless you request and obtain a valid proxy from your broker. In voting on the Directors, you may specify whether your shares should be voted for all, some, or none of the nominees for director. If you do not specify on your proxy card how you want to vote your shares, we will vote them “FOR” the election of all nominees for director as set forth under “Election of Directors For a Term of One Year” and “FOR” the approval of the amendment to the Restated Certificate of Incorporation as set forth under “Approval to Amend and Restate the Restated Certificate of Incorporation.” 1 Revocation of Proxies You may revoke your Proxy at any time before it is exercised in any of three ways: by submitting written notice of revocation to the Company’s Secretary, which must be received prior to the Annual Meeting; by submitting a new Proxy by mail that is dated later in time and properly signed; or (3)by voting in person at the Annual Meeting. Quorum A quorum of stockholders is necessary to hold a valid meeting.A quorum will exist if the holders of a majority of the votes entitled to vote at the Annual Meeting are present, in person or represented by proxy.Broker “non-votes” and abstentions are counted as present at the Annual Meeting for purposes of determining whether a quorum exists. A broker “non-vote” occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power for that particular item and has not received instructions from the beneficial owner. Required Vote Election of Directors.Persons receiving a plurality of the voted shares present in person or represented by proxy at the Annual Meeting will be elected directors, meaning the individuals receiving the greatest number of votes will be elected to serve as directors. Shares not voted (whether abstention, broker “non-votes” or otherwise) have no effect on the election.If any nominee is unable or declines to serve, proxies will be voted for the balance of those named and such person as shall be designated by the Board to replace any such nominee.However, the Board of Directors does not anticipate that this will occur. Approval to Amend and Restate the Restated Certificate of Incorporation.The affirmative vote of a majority of the shares of Common Stock present in person or represented by proxy is required to approve amending and restating the Company’s Restated Certificate of Incorporation.As a result, shares not voted (whether abstention, broker “non-votes” or otherwise) will have the same effect as a vote “AGAINST” the amendment to the Company’s Restated Certificate of Incorporation. Effect of Not Casting Your Vote If you hold your shares in “street name”, it is critical that you cast your vote if you want it to count in the election of directors. In the past, if you held your shares in “street name” and you did not indicate how you wanted your shares voted in the election of directors, your broker was allowed to vote those shares on your behalf in the election of directors as it felt appropriate. Recent regulatory changes have been made to take away the ability of your broker to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in “street name” and you do not instruct your broker how to vote in the election of directors, no votes will be cast on your behalf. Your broker will also not have discretion to vote uninstructed shares on the proposal to approve amending and restating the Company’s Restated Certificate of Incorporation.If you are a stockholder of record and you do not cast your vote, no votes will be cast on your behalf on any of the proposals at the Annual Meeting. Voting Results Preliminary voting results will be announced at the Annual Meeting. Final voting results will be published in a Current Report on Form 8-K within four business days of the Annual Meeting. 2 Other Business The Company does not intend to bring any business before the Annual Meeting other than that set forth in the Notice of Annual Meeting and described in this Proxy Statement.However, if any other business should properly come before the Annual Meeting, the persons named in the enclosed proxy card intend to vote in accordance with their best judgment on such business and any matters dealing with the conduct of the Annual Meeting pursuant to the discretionary authority granted by your proxy. SECURITY OWNERSHIP The following table sets forth, as of April 1, 2010, certain information concerning the stock ownership of all persons known by the Company to own beneficially 5% or more of the shares of Common Stock, each director, each executive officer named on the “Summary Compensation Table”, and all directors and executive officers of the Company as a group. Except as indicated in the footnotes to this table, we believe that each person has sole voting and dispositive power with respect to all shares attributable to such person. Beneficial Owners Shares of Common Stock Beneficially Owned (1) Percent of Common Stock Outstanding Peter R. Kellogg % IAT Reinsurance Company Ltd. 120 Broadway New York, NY 1027 Blue TSV I, LTD % c/o Maple Corporate Services Limited PO Box 309, Ugland House Grand Cayman E9 KY1- 1104 Officer and Director Stock Ownership Jay Higham % John W. Hlywak, Jr. % Pamela Schumann * Joseph J. Travia, Jr. * Daniel P. Doman * Kush K. Agarwal % Gerardo Canet * Wayne R. Moon * Lawrence J. Stuesser * Elizabeth E. Tallett * Yvonne S. Thornton, M.D. * All executive officers and directors as a group (16 persons) % * Represents less than 1% of outstanding shares of Common Stock. For the purposes of this Proxy Statement, beneficial ownership is defined in accordance with the rules and regulations of the Securities and Exchange Commission (the “Commission”) and generally means the power to vote and/or to dispose of the securities regardless of any economic interest therein. 3 Based on a Form 4 filed with the Commission on March 2, 2010.Represents 202 shares of our Common Stock owned by Peter R. Kellogg and 3,221,084shares of our Common Stock owned by IAT Reinsurance Company Ltd. (“IAT”).Peter R. Kellogg is the sole owner of IAT’s voting stock. Based on a Form 4 filed with the Commission on September 8, 2009. Includes exercisable options to purchase shares of our common stock within 60days of April 1, 2010 as follows: WayneR. Moon— 10,156; LawrenceJ. Stuesser— 10,156; ElizabethE. Tallett— 10,156; Jay Higham— 17,834; JohnW. Hlywak,Jr.— 8,917; Daniel P. Doman— 7,350; Pamela Schumann— 8,917; and JosephJ. Travia,Jr.— 8,917. Includes 88,377 exercisable options to purchase shares of our common stock within 60days of April 1, 2010, including 5,974 exercisable options held by an executive officer not named above.The address for each of our executive officers is c/o IntegraMed America, Inc., Two Manhattanville Road, Purchase, NY10577. Proposal 1 ELECTION OF DIRECTORS FOR A TERM OF ONE YEAR Each of the nominees is currently a director of the Company.The Board of Directors recommends that the persons named below be elected as directors of the Company and it is intended that your proxy will be voted for the election as directors of the seven persons named below, unless your proxy contains contrary instructions. The Company has no reason to believe that any of the nominees will not be a candidate or will be unable to serve.However, in the event that any nominee should become unable or unwilling to serve as a director, your proxy will be voted for the election of such person or persons as shall be designated by the Board of Directors. The following sets forth the names and ages of the seven nominees for election to the Board of Directors, their respective principal occupations or employments during the past five years, the period during which each has served as a director of the Company and additional information considered in connection with the nomination of the directors for election as directors at the Annual Meeting. Kush K. Agarwal (62) became a director of the Company effective August 8, 2007.He served as President of Vein Clinics of America, Inc., which was acquired by the Company on August 8, 2007, since joining Vein Clinics of America in August 1987 until he resigned on May 15, 2008. Mr. Agarwal currently serves as a Board member for Pardada Pardadi Educational Society, a non-profit organization working for rural development in India through the empowerment of rural women.Mr. Agarwal has a Master of Science in Industrial Administration from Carnegie-Mellon University, a Master of Science in Applied Analysis and Operations Research from the State University of New York and a Bachelor of Technology in Mechanical Engineering from Indian Institute of Technology.Mr. Agarwal’s extensive expertise, experience and background in developing and managing healthcare service businesses, including his prior position as President of Vein Clinics of America, provides the Board of Directors with valuable insight regarding the development and managementof the Company’s business and operations. Gerardo Canet (63) served as Chief Executive Officer of the Company from February14, 1994 to December 31, 2005 and has been a director of the Company since February 14, 1994. Mr. Canet resigned as Chief Executive Officer effective December 31, 2005, but continues to serve as Chairman of the Board.Mr. Canet has been a director of Dendreon Corporation since December 1996. He earned a B.A. in Economics from Tufts University and an M.B.A. from Suffolk University. Mr. Canet’s extensive knowledge of our business and his current position as our Chairman of the Board and former position as Chief Executive Officer of the Company, brings substantial value to the Board. Jay Higham (51) became President and Chief Executive Officer of the Company, effective January 1, 2006 and was President and Chief Operating Officer of the Company since June 2004. He was appointed a director of the Company, effective January 24, 2006.In October 1994, Mr. Higham joined the Company as Vice President of Marketing and Development and in January 1999, was promoted to Senior Vice President of Marketing and Development.Mr. Higham currently serves as a board member of Stamford Health System, a non-profit health care system in Stamford, Connecticut and as a board member of Nixon Uniform Services, Inc., a medical apparel and linen rental company based in New Castle, Delaware.Mr. Higham earned a B.S. in Psychology from the University of Rochester and an M.H.S.A. from George Washington University. As a result of his current position as President and Chief Executive Officer of the Company, Mr. Higham brings to the Board an extensive knowledge of the Company’s business and operations. 4 Wayne R. Moon (70) became a director of the Company in May 2001.Mr. Moon joined Kaiser Foundation Health Plan, Inc. in 1970 and was subsequently elected President, Chief Operating Officer and Director.In September 1993, Mr. Moon was appointed President and Chief Executive Officer of Blue Shield of California and a member of its Board of Directors and, later, Chairman.Mr. Moon retired from Blue Shield in January 2000. Until recently, he served as Chairman of the Board of RelayHealth, Inc. He serves on various corporate and civic boards, including Varian, Inc. and the California State Automobile Association.Mr. Moon earned a B.B.A. and a Masters in Hospital Administration from the University of Michigan.Mr. Moon has extensive experience and knowledge of the health care industry, particularly health insurance and health related companies, and finance. In light of Mr. Moon’s particular health care industry and finance experience and knowledge, his insight is extremely relevant to the Company’s business and operations and makes him a valuable asset to the Board of Directors, the Audit Committee, the Compensation Committee and the Governance and Nominating Committee (where he serves as Chairperson). Lawrence J. Stuesser (68) became a director of the Company in April 1994.Since June 1999, Mr. Stuesser has been a private investor. From June 1996 to May 1999, Mr. Stuesser was the President and Chief Executive Officer and a director of Computer People Inc., the U.S. subsidiary of London-based Delphi Group plc, of which he was also a director.Mr. Stuesser was a director of American Retirement Corporation from May 1997 to July 2006 and served as the Chair of its audit committee.Early in his career, Mr. Stuesser qualified as a certified public accountant and served as an audit manager with Alexander Grant & Company, an accounting firm. Mr. Stuesser holds a B.B.A. in accounting from St. Mary’s University.Mr. Stuesser’s brings to the Board significant experience with regard to the Company’s business, accounting and financial matters, as well as previous experience as Chief Executive Officer of a healthcare company and as a member of the board of directors of apublic companyThis experience makes him a valuable asset to the Board of Directors, the Audit Committee (where he serves as Chairperson and “audit committee financial expert”), the Compensation Committee and the Governance and Nominating Committee. Elizabeth E. Tallett (61) became a director of the Company in June 1998.Since July 2002, Ms. Tallett has been a Principal of Hunter Partners, LLC, which provides management services to developing life sciences companies.Ms. Tallett is a director of The Principal Financial Group, Inc., Varian, Inc., Coventry Health Care, Inc. and Meredith Corp. Inc.Ms. Tallett graduated from Nottingham University with degrees in Mathematics and Economics. The Board believes that her extensive knowledge of the biotechnology, pharmaceutical and life sciences industries helps it better understand health care costs, research and treatments. Previously, Ms. Tallett served as President and Chief Executive Officer of TransCell Technologies, Inc.; as President of Centocor Pharmaceuticals; as a member of the Parke-Davis Executive Committee; and as Director of Worldwide Strategic Planning for Warner-Lambert. Her executive experience enables her to provide depth of knowledge on issues of marketing, operations and acquisitions. The Board also considered Ms. Tallett’s extensive knowledge of accounting and financial matters, as well as previous experience as a member of the board of directors of a public company.This experience makes her a valuable asset to the Board of Directors, the Audit Committee, the Compensation Committee (where she serves as Chairperson) and the Governance and Nominating Committee. Yvonne S. Thornton, M.D., M.P.H. (62) became a director of the Company in January 2006. Dr.Thornton is a double board-certified specialist in obstetrics, gynecology and maternal-fetal medicine. Currently, Dr.Thornton is a perinatal consultant at Westchester Medical Center in New York. Dr.Thornton is a former Professor of Clinical Obstetrics and Gynecology at Cornell (Weill) Medical College and Vice-Chair of the Department of OB/GYN and Director of Maternal-Fetal Medicine at Jamaica Hospital Medical Center in New York City, where she served from 2002 to 2005. Dr.Thornton is a Diplomate of the American Board of Obstetrics and Gynecology, a Fellow of the American College of Surgeons and an Oral Examiner for the American Board of Obstetrics and Gynecology. After graduating with honors from Monmouth College in New Jersey, she received her M.D. with honors from Columbia University College of Physicians and Surgeons. Dr.Thornton also received her Executive Masters (M.P.H.) degree in Health Policy and Management from Columbia University.Dr. Thornton’s extensive clinical and medical experience provides the Board of Directors with a medical proficiency that is very relevant to the Company’s business and operations and makes her a valuable asset to the Board of Directors, the Audit Committee, the Compensation Committee and the Governance and Nominating Committee. The Board of Directors recommends a vote “FOR” each nominee listed above. Your proxy will be voted in accordance with the choice specified thereon, or, if no choice is properly indicated, in favor of the nominees listed above. 5 THE BOARD OF DIRECTORS AND ITS COMMITTEES Directors are elected by the Company’s stockholders at each annual meeting or, in the case of a vacancy, are appointed by the directors then in office, to serve until the next annual meeting of stockholders or until their successors are elected and qualified.During 2009, the Board of Directors held four regular meetings.Each director attended at least 75% of the aggregate of all meetings of (i) the Board of Directors and (ii) the committees thereof on which each director served during 2009. In 2009, the independent directors of the Board of Directors met four times in executive session. The Board of Directors has determined that Messrs. Moon and Stuesser, Ms. Tallett and Dr. Thornton are independent directors in accordance with Rule 5605(a)(2) of the NASDAQ Listing Rules because none of them is believed to have any relationships that, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment in carrying out their responsibilities as a director. In addition, our Board of Directors has also determined that Mr.Sarason Liebler, who ceased being a member of our Board of Directors on May12, 2009 because he had reached the mandatory retirement age of 72 under our corporate governance guidelines, was an independent director in accordance with NASDAQ Listing Rule5605(a)(2). Our Board of Directors considered the $57,533 of consulting fees that were paid by us to Mr.Liebler in 2008 when determining his independence. The Board of Directors has risk oversight responsibility for the Company and administers this responsibility both directly and with assistance from its committees. The Board of Directors oversees the Company’s risk management process through regular discussions of the Company’s risks with senior management both during and outside of regularly scheduled Board of Directors meetings. In addition, the Audit Committee assists the Board of Directors by administering the Company’s risk management process with respect to risks relating to the Company’s accounting and financial controls. Our Board of Directors has no policy with regard to the separation ofthe offices of Chairman of the Board and Chief Executive Officer.The current leadership structure separates these two offices. Stockholders may communicate directly with the directors. All communications should be sent in care of the Secretary of the Company at the Company’s address at Two Manhattanville Road, Purchase, New York 10577 and should prominently indicate on the outside of the envelope that it is intended for the Board of Directors, for non-employee directors or a particular committee of the Board. If no director or committee is specified, the communication will be forwarded to the entire Board. The Company does not have a policy requiring the directors to attend stockholder meetings; however, all of our directors attended the 2009 annual meeting of stockholders. It is expected that all of our directors will attend the 2010 Annual Meeting. Committees Of The Board The Board of Directors maintains three standing Committees:Audit Committee, Compensation Committee, and Governance and Nominating Committee whose members are set forth below: Audit Compensation** Governance and Nominating** Wayne R. Moon Wayne R. Moon Wayne R. Moon* Lawrence J. Stuesser* Lawrence J. Stuesser Lawrence J. Stuesser Elizabeth E. Tallett Elizabeth E. Tallett* Elizabeth E. Tallett Yvonne S. Thornton, M.D. Yvonne S. Thornton, M.D. Yvonne S. Thornton, M.D. *Committee Chairperson **Mr. Sarason Liebler served as a member of the Compensation Committee and the Governance and Nominating Committee until May 12, 2009, when he ceased being a member of the Board, the Compensation Committee and the Governance and Nominating Committee because he had reached the mandatory retirement age of 72 under the Company’s corporate governance guidelines. 6 Audit Committee The Audit Committee is charged by the Board of Directors to (i) study, review and evaluate the Company’s accounting, auditing and financial reporting practices, including the internal controls and audit functions, (ii) assess the Company’s compliance with legal and regulatory requirements, and (iii) select the independent auditors and review their qualifications, independence and performance, while being the focal point for communications between the Board of Directors, management and the independent auditors. More specifically, the Audit Committee pre-approves all audit and non-audit services to be performed by the independent auditors, reviews the scope and results of the audit of the Company’s financial statements, reviews financial statements and periodic filings with the Commission, and discusses the same with management. Each Audit Committee member is an independent director, as defined in NASDAQ Listing Rule5605(a)(2).Our Board of Directors has determined that in addition to being independent, Mr. Stuesser is an “audit committee financial expert” as such term is defined in Item 407 of Regulation S-K promulgated by the Commission.Our Board of Directors has adopted a written charter for the Audit Committee.A copy of the Audit Committee charter is available to stockholders at the Company’s website http://www.integramed.com under the heading “Investors – Board Committees.” The Audit Committee held four regular meetings and four telephonic meetings in 2009. Compensation Committee The Compensation Committee, under a delegation of authority from the Board of Directors, reviews and makes decisions with respect to salaries, wages, bonuses, equity awards and other benefits and incentives for executive officers of the Company.The Compensation Committee held four regular meetings in 2009. The Compensation Committee has a charter, a copy of which is available to stockholders at the Company’s website http://www.integramed.com under the heading “Investors – Board Committees.” Compensation Committee Interlocks and Insider Participation From January1, 2009 through May12, 2009, the members of the Compensation Committee were Ms.Tallett (chairperson), Messrs.Liebler, Moon and Stuesser and Dr.Thornton. Mr.Liebler ceased being a member of our board of directors and the Compensation Committee on May12, 2009 because he had reached the mandatory retirement age of 72 under our corporate governance guidelines. After May12, 2009, the remaining members continued as the members of the Compensation Committee. All of the individuals listed above are, or, in the case of Mr.Liebler, were, independent directors, as defined in NASDAQ Listing Rule5605(a)(2). None of the individuals listed above has ever been an officer or employee of us or any of our subsidiaries. During 2009, none of our executive officers served on the Compensation Committee or board of directors of any other entity that had any executive officer who also served on the Compensation Committee of our Board of Directors or our Board of Directors. Governance and Nominating Committee The Board of Directors maintains a Governance and Nominating Committee consisting of independent directors as defined by NASDAQ Listing Rule 5605(a)(2). The primary purpose of the Governance and Nominating Committee is to provide oversight on the broad range of issues surrounding the composition and operation of the Board of Directors, including identifying individuals qualified to become Board members, recommending to the Board director nominees for the next annual meeting of stockholders, and recommending to the Board a set of corporate governance principles applicable to the Company. Although the Governance and Nominating Committee has not adopted a formal diversity policy, it evaluates each prospective director in the context of the Board as a whole, with the objective of recommending directors that as a group can best promote the success of the Company, represent the stockholder interests and fulfill the Board’s legal and fiduciary responsibilities through the exercise of sound judgment, using its diversity of experience.In determining whether to recommend a director for re-election, the Governance and Nominating Committee also considers the director’s past attendance at meetings and participation in and contributions to the Board and its Committees.Set forth above under “Election of Directors for a Term of One Year,” with respect to each nominee for director, is the specific experience, qualifications, attributes and skills that led the Governance and Nominating Committee to conclude that such nominee should serve as a director of the Company from the Annual Meeting until the 2011 annual meeting of stockholders or until his or her successor is elected or qualified.The Governance and Nominating Committee also provides assistance to the Board in the areas of Committee selection, evaluation of the overall effectiveness of the Board and management, and review and consideration of developments in corporate governance practices. The Committee’s goal is to assure that the composition, practices, and operation of the Board contribute to value creation and effective representation of the Company stockholders. The Governance and Nominating Committee held four meetings in 2009. 7 The Governance and Nominating Committee will consider candidates for board membership whose qualifications, including business experience and skills, lend themselves to advancing the Company’s best interests. There are no minimum qualifications.Stockholders may recommend candidates for consideration by the Governance and Nominating Committee by writing to the “Chairperson, Governance and Nominating Committee, c/o IntegraMed America, Inc., Two Manhattanville Road, Purchase, New York 10577.”Such recommendations for the 2011 annual meeting of stockholders must be received by the Company between January 25, 2011 and February 24, 2011.The Governance and Nominating Committee will evaluate candidates recommended by stockholders in the same manner as candidates identified by any other source. The Governance and Nominating Committee’s process for identifying and evaluating nominees for director, including nominees recommended by stockholders, includes background and reference checks, together with personal interviews. The Governance and Nominating Committee has a charter, a copy of which is available to stockholders at the Company’s website http://www.integramed.com under the heading “Investors – Board Committee.” DIRECTOR COMPENSATION In 2009, non-employee directors of the Company were paid an annual retainer of $30,000 and a fee of $2,000 for each regularly scheduled meeting of the Board attended and for any special or committee meeting not coinciding with a regularly scheduled Board meeting. The chairpersons of the Compensation Committee and the Governance and Nominating Committee were paid $7,000 each for serving as chairperson and the Chairperson of the Audit Committee was paid $10,000 for serving as chair of the Audit Committee. Directors were also reimbursed for reasonable travel expenses incurred in attending meetings.Additionally, non-employee directors were granted, as part compensation for services rendered, 6,531 shares of Common Stock, with a market value of $6.89 per share, or $45,000, based on the closing price per share of the Company’s Common Stock on the date of the grant which was January 2, 2009as reported by the NASDAQ Global Market, with vesting upon grant. Directors who are also executive officers are not compensated for their services as directors. The Company’s philosophy regarding director compensation is to recognize that in order to attract and retain directors who are willing to contribute time and talent to the Company, it is important to compensate competitively such persons. With that philosophy in mind, the Company attempts to provide fair cash compensation for a company of its size and also provide directors with “skin in the game” by awarding, as part compensation, stock in the Company. With Common Stock as part of a director’s compensation, the resulting objective is to enable directors to align their interests with stockholders and appreciate the importance of improving stock performance and providing investors with long-term gains. Directors are not paid for their roles on Committees, other than as serving as Chairperson and for attending meetings of such Committees not coinciding with a regularly scheduled meeting of the Board of Directors.Committees meet in conjunction with Board meetings and accordingly, the Company believes there should not be additional compensation for Committee involvement, unless a meeting of such Committee does not coincide with a regularly scheduled meeting of the Board of Directors. Because Committee chairpersons are expected to interact more with management, they are compensated for the additional time. Directors are required to own Company Common Stock equal to five times the annual retainer fee in effect for the year of a director’s first appointment or election; however, a director has five years to achieve this requirement.Once this requirement is met, a director need not adjust the number of shares owned based on the fluctuation of the market price of the Company Common Stock.As of the date of this Proxy Statement, all directors have met this requirement. 8 The following table sets forth a summary of the compensation paid or accrued by the Company during the year ended December 31, 2009 for the Company’s directors, but excludes any management director whose compensation is reflected on the “Summary Compensation Table”for Named Executive Officers (as defined below): DIRECTOR COMPENSATION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Name Fees Earned or Paid in Cash Stock Awards All Other
